Citation Nr: 9910255	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-10 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than May 28, 1996, 
for an award of service-connected disability compensation for 
various disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel

INTRODUCTION

The appellant served on active duty between November 1980 and 
January 1986; he also had active duty for training from 
January to May 1989, and from April to September 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Denver, Colorado, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  The evidence of record does not show that the appellant 
filed an original claim, formal or informal, for VA 
disability compensation prior to May 1996.

2.  Veterans Application for Compensation or Pension (VA Form 
21-526), signed by the appellant and dated May 9, 1996, (and 
accepted by the VA on May 28, 1996) reflects that the 
appellant had not previously filed a claim for compensation 
or pension, but rather that he had filed claims for 
"hospitalization or medical care" and "veterans 
educational assistance" in the past.

3.  Memoranda from the appellant's representative dated May 
and April 1997 reflect that they had submitted an "original 
claim" for service connection on behalf of the appellant in 
May 1996.

4.  Other than the appellant's own statements and sworn 
testimony, there is no evidence of record showing that a VA 
compensation claim was made or filed with the VA prior to May 
1996.



CONCLUSION OF LAW

The criteria for an effective date earlier than May 28, 1996, 
for an award of service-connected disability compensation for 
various disabilities are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Application for Compensation or Pension (VA Form 21-
526), signed by the appellant and dated May 9, 1996, 
(accepted by the VA on May 28, 1996) reflects that the 
appellant had not previously filed a claim for compensation 
or pension, but rather that he had filed claims for 
"hospitalization or medical care" and "veterans 
educational assistance" in the past.  This application is 
apparently a copy of the original, which was kept by the 
appellant's representative and resubmitted to the VA because 
the original was lost.

Memoranda from the appellant's representative dated May and 
April 1997 reflect that they had submitted an "original 
claim" for service connection on behalf of the appellant in 
May 1996.

An April 1997 statement from the appellant reflects that he 
was submitting evidence in connection with a new compensation 
claim dated May 9, 1996.  A May 21, 1997, statement from the 
appellant reflects that that he first filed for VA 
compensation in January 1991 at the Guam Naval Hospital.

In a memorandum to the VA, undated, the appellant indicated 
that he filed a claim for compensation in May 1996 and that 
his claim had erroneously been accepted as May 1997, causing 
an unjust delay in the development and adjudication of his 
claim.  There was no mention of a claim having been filed and 
lost prior to 1996.  VARO, in July 1997, responded that it 
had accepted his representative's copy of his original claim 
dated May 9, 1997, which would serve to establish the 
effective date for his claims, if granted.
In August 1998, VARO awarded service connection for various 
disabilities, effective from May 28, 1996.  On September 4, 
1997, the appellant voiced disagreement with the assigned 
disability evaluation.  At that time, he did not express any 
discontent with the effective date of those evaluations.

On September 10, 1997, an Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940) was 
received from the appellant.  At this time, he also submitted 
a copy of a VA appointment card, with 1992 clinic appointment 
dates, out of chronological order, with a line drawn by the 
appellant to the dated of December 20, 1992; the appellant, 
thereafter, indicated that the first claim he filed with the 
VA in Guam was on this date and that it was lost.  He 
reported that the May 1996 claim was his second claim with 
the VA.

In an undated written statement, the appellant again reported 
that he filed a claim for VA compensation in Guam.  He 
further reported that in February 1995 the Guam VARO told him 
that his compensation claim was not in the system and that 
they were unable to obtain his claims folder from the Hawaii 
VARO.  Accompanying this statement was a copy of an 
Application for Medical Benefits, undated, showing that the 
appellant desired hospital/outpatient treatment, and a 
Veterans Assistance Inquiry (VA Form 27-8386), dated December 
1992, showing that the appellant reportedly had filed a claim 
for service connection with the Kansas VARO.

Subsequently, the appellant submitted a copy of notes dated 
between June 9 and 13, 1994, which were apparently made by 
the Guam VAMC or Naval Hospital, reflecting their uncertainty 
about whether the appellant was service-connected, because he 
required a medivac to another facility for treatment.  It was 
noted therein that the appellant claimed to be service-
connected and eligible for VA care, and it was noted that he 
had an identification patient data card.  After searching the 
VA computer system (TARGET), it was ascertained that the 
appellant's file was in Honolulu, Hawaii, and that there were 
no ratings in effect for the appellant; the appellant was 
noted to receive only Chapter 106 benefits.

In September 1997, the appellant submitted copies of records, 
which purportedly showed that he had filed a claim for 
compensation with the VA in Guam in December 1992.  This 
evidence included a copy of a Veteran's Assistance Inquiry 
and an Application for Medical Benefits, which is duplicative 
of evidence discussed above.

By a rating decision dated December 1997, the Denver VARO 
denied an effective date earlier than May 28, 1996, for an 
award of service connection for various disabilities.

A personal hearing was conducted in February 1998 before a 
hearing officer at the Denver VARO and in January 1999 before 
the undersigned, in Washington, D.C.  The appellant testified 
that he filed an original claim for compensation for various 
disabilities in December 1992 and that this claim was lost by 
the VA in Guam or the Hawaii VARO.  He averred that his 
possession of a red patient identification data card, which 
purportedly entitled him to medical care at any VA facility, 
and a VA medical appointment card support his position.  A 
copy of this appointment card was submitted at the January 
1999 hearing; it is a duplicate copy of the appointment card 
discussed above.  The appellant further averred that he 
continually followed-up on the claim he allegedly filed in 
December 1992, except when too ill, only to be told on each 
occasion that there was a backlog and that it was waiting to 
be decided in Hawaii.  He denied that this claim was for 
medical care only.  The appellant further averred that notes 
taken by the Guam VAMC or Naval Hospital, which show an 
inquiry into his status as a service-connected veteran, as 
purported by the appellant at that time, support his claim.

ANALYSIS

Generally, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase claim will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110(a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.400 (1998).  The effective date of 
an award based on direct service connection will be the day 
following discharge from active duty if the claim arose 
within one year after separation; otherwise, it will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (1998).

The appellant argues that an effective date of December 1992 
is warranted because he filed an original claim for 
compensation at that time, and the VA thereafter lost it.  He 
argues that the May 1996 claim for compensation was not his 
first, or original, claim for VA disability compensation; but 
rather, he argued that the May 1996 claim was his second 
claim for said benefits.  In support of this position, the 
appellant presented sworn testimony, a copy of a VA 
appointment card with dates of clinical appointments, a copy 
of notes dated June 1992 taken by the Guam VAMC or Naval 
Hospital, an undated copy of an Application for Medical 
Benefits, and a copy of a December 1992 Veterans Assistance 
Inquiry.

The Board first examines the question of whether the evidence 
submitted by the appellant supports his claim of having filed 
a claim for compensation, i.e. service connection, prior to 
May 1996.  After having reviewed the content of these 
evidentiary submissions, the Board finds that they do not 
weigh in favor of a finding that a claim for disability 
compensation was made or filed with the VA prior to May 1996.  
We note that the copy of a VA appointment card with dates of 
clinical appointments suggests that the appellant was deemed 
entitled to VA medical treatment on some level.  Receipt of 
medical treatment does not connote or require the filing of a 
VA compensation claim.  Also, an examination of the 
appointment card fails to disclose any information showing 
that it belongs to the appellant, other than that it is in 
his possession, and we find it curious that the card's 
appointment dates are not in chronological order.

Regarding the copy of notes apparently taken by the Guam VAMC 
or Naval Hospital, this evidence does not show, as suggested 
by the appellant, that he had filed a claim for compensation, 
but rather that he alleged he was already a service-connected 
veteran.  The notes further reflect that after a few days of 
inquiry it was determined that the appellant's status was not 
that of a service-connected veteran.  While these notes show 
that the appellant's file was in Honolulu, Hawaii, this does 
not imply that it was located in Hawaii because of a pending 
compensation claim, particularly when it was noted that the 
appellant's only benefits where Chapter 106.

The undated copy of an Application for Medical Benefits and 
the copy of a December 1992 Veterans Assistance Inquiry 
similarly do not suggest that an application for compensation 
benefits had been either made or filed with the VA prior to 
May 1996.

Apart from the evidentiary submissions discussed above, which 
the appellant erroneously believes support his position, the 
Board notes that other evidence of record clearly weighs 
against his allegation that the May 1996 claim was not an 
original claim for compensation.  First, we note that the 
Veterans Application for Compensation or Pension (VA Form 21-
526), signed by the appellant and dated May 9, 1996, reflects 
that the appellant had not previously filed a claim for 
compensation or pension, but rather that he had only filed 
claims for "hospitalization or medical care" and "veterans 
educational assistance" in the past.  This is consistent 
with VA Form 10-10 dated December 1992, which also shows that 
the appellant had applied for medical benefits as a 
nonservice-connected veteran on this date.  Additionally, 
memoranda from the appellant's representative dated May and 
April 1997 reflect that they had submitted an original claim 
for service connection on behalf of the appellant in May 
1996.

Furthermore, we observe that record contains inconsistent 
statements from the appellant.  Veterans Assistance Inquiry 
dated December 1992 reflects that the appellant reported 
filing a claim for service connection in Kansas and wanted to 
know the percentages assigned.  If this were true, then why 
did the appellant report in numerous other statements of 
records and sworn testimony that he first filed a claim for 
service connection while in Guam, which was lost by the 
Hawaii VARO.  Also, in a May 1997 statement, the appellant 
reported that he first filed a claim for VA compensation in 
January 1991 while, several months later, he reported that 
his claim for compensation was filed in December 1992, then 
annotating the copy of the appointment card of record.

In view of the above, the Board finds that the preponderance 
of the evidence is against a finding that a claim for 
compensation was received by the VA prior to May 1996.  The 
record shows that the VA received an original claim for 
compensation on May 28, 1996.  Therefore, the effective date 
of the award of service connected disability compensation for 
various disabilities is the date of his original claim's 
receipt, which is May 28, 1996.

The Board notes that provision of 38 C.F.R. § 3.102 is not 
for application in this case as there is not an approximate 
balance of the positive and negative evidence, which does not 
satisfactorily prove or disprove the claim, for the reasons 
discussed above.


ORDER

An effective date earlier than May 28, 1996, for an award of 
service-connected disability compensation for various 
disabilities is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

